Citation Nr: 1108088	
Decision Date: 03/01/11    Archive Date: 03/09/11

DOCKET NO.  09-04 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Veteran, Wife of Veteran


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1945 to November 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran was afforded a January 2011 hearing at the RO before the undersigned (Travel Board).  The hearing transcript is associated with the record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's current bilateral hearing loss is the result of in-service noise exposure.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are met. 38 U.S.C.A. § 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

As the Board is granting the claim for service connection for bilateral hearing loss, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (VA not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Analysis 

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  Service connection for certain chronic diseases and disorders, including sensorineural hearing loss (as a disease of the central nervous system), will be presumed if manifested to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2010).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b). 

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Hearing loss is considered to be a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition thresholds using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Through various written lay statements and testimony presented at the Travel Board hearing, the Veteran asserts that a continuity of symptomatology is present.  38 C.F.R. § 3.303(b).  The Board finds the evidence supports the Veteran's assertion, and the claim will be granted.  Savage, supra.; Hickson, supra.    

The Veteran's DD 214 confirms that his military occupational specialty (MOS) was a musician and that he served in the European, African, Middle Eastern campaign.  He also earned a rifle badge.  Unfortunately, his service treatment records were destroyed in fire.  In cases where the Veteran's service treatment records are unavailable through no fault of the claimant, there is a heightened obligation to consider the benefit of the doubt doctrine.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  

During service, the Veteran reports serving with the infantry and as a musician.  During his infantry service, he encountered significant noise exposure from anti-tank gun firings.  He recalled noticing hearing impairments during service and reported that he mentioned the problems to medical providers.  He also sought medical attention shortly after separation.  On numerous occasions through the record the Veteran reported that in-service noise exposure associated with artillery fire.  

Private medical records, dated from 2000 through 2006, show that the Veteran has been diagnosed as having bilateral hearing loss as defined by VA.  38 C.F.R. § 3.385.  Throughout all audiological treatments, the Veteran affirmed noise exposure exclusively from military service.  A private audiologist stated that "due to the configuration of [the Veteran's] hearing loss, it is at least as likely as not that his hearing loss may be initially due to his military service."  December 2006 letter by C.A.B., Au.D.  

The medical and lay evidence show a continuity of symptomatology.  38 C.F.R. § 3.303(b); Jandreau, supra.  As noise exposure and hearing impairments are readily capable of lay observation, the Veteran is competent to report on these matters.  Layno, supra.; See id.  He provided numerous lay statements attesting to noise exposure and subsequent development of hearing impairments.  The record confirms he served in the European/ African theater as World War II was ending; supporting his assertion of noise exposure from artillery fire.  The Board finds the Veteran credible in his reports.  Also, his private audiologist provided a positive nexus opinion based upon his reported history and present clinical testing.  See December 2006 letter by C.A.B., Au.D.  The Board finds her opinion persuasive to show a nexus between military noise exposure and the present bilateral hearing loss.  

In conclusion, the evidence shows that service connection for bilateral hearing loss is warranted.  The claim is granted.  38 C.F.R. §§ 3.303, 3.307, 3.309.


ORDER

Service connection for bilateral hearing loss is granted.   



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


